DETAILED ACTION

Claims 21-40 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 21-40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiran MV  Kumar  (US-9946603-B1).
	As per claim 21, Kumar teaches “a method of performing selective data backup, the method comprising”:
“receiving a request to initiate a first backup operation, wherein the first backup operation is configured to create a backup copy of primary data meeting a first backup condition,” (col. 7 lines 55-col. 9 lines 66);
“determining, based on a mapping table indicative of one or more other backup operations, that a portion of the primary data to be backed up as part of the first backup operation was previously backed up as part of a second backup operation associated with a second backup condition, wherein the primary data to be backed up as part of the first backup operation includes at least some data meeting the first condition but not the second condition,” (col. 7 lines 55-col. 9 lines 66);
“filtering the primary data to exclude the portion of the primary data that was previously backed up as part of the second backup operation,” (col. 7 lines 55-col. 9 lines 66);
“performing the first backup operation based on the filtered primary data such that the portion of the primary data that was previously backed up as part of the second backup operation is not backed up as part of the first backup operation,” (col. 7 lines 55-col. 9 lines 66); and
“updating the mapping table to reflect the first backup operation,” (col. 7 lines 55-col. 9 lines 66).
	As per claim 22, Kumar further shows “wherein data meeting the first condition includes all data within one or more clusters of storage servers associated with the first backup operation, and data meeting the second condition includes all data within one or more storage servers associated with the second backup operation,’ (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 23, Kumar further shows “wherein data meeting the first condition includes all data associated with one or more software applications associated with the first backup operation, and data meeting the second condition includes all data in one or more file systems associated with the second backup operation,’ (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 24, Kumar further shows “wherein data meeting the second condition includes all data within one or more clusters of storage servers associated with the second backup operation, and data meeting the first condition includes all data within one or more storage servers associated with the first backup operation,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 25, Kumar further shows “wherein data meeting the second condition includes all data associated with one or more software applications associated with the second backup operation, and data meeting the first condition includes all data in one or more file systems associated with the first backup operation,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 26, Kumar further shows “wherein updating the mapping table comprises modifying the mapping table such that the modified mapping table indicates that at least some of the primary data that was not backed up as part of the second backup operation has been backed up,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 27, Kumar further shows “wherein both of the first backup operation and the second backup operation are performed using the same data transfer protocol,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 28, Kumar further shows “determining, based on the mapping table, that another portion of the primary data was previously backed up as part of a third backup operation configured to create a copy of primary data meeting a third backup condition,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66); and
“filtering the primary data to exclude said another portion of the primary data that was previously backed up as part of the third backup operation,’ (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 29, Kumar further shows “wherein the each of the first backup operation, and the second backup operation, and the third backup operation is a different one of (i) a cluster-level backup operation configured to back up data within one or more clusters of storage servers, (li) a server-level backup operation configured to back up data within one or more storage servers, (iii) a file-system-level backup operation configured to back up data within one or more file systems, or (iv) an application-level backup operation configured to back up data generated by one or more applications,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 30, Kumar teaches “a networked information management system configured to perform selective data backup, the networked information management system comprising”:
“one or more client computing devices configured to generate primary data,” (col. 7 lines 55-col. 9 lines 66); 
“one or more secondary storage devices configured to store backup copies of the primary data,” (col. 7 lines 55-col. 9 lines 66); and
a data agent configured to:
“receive a request to initiate a first backup operation, wherein the first backup operation is configured to create a backup copy of the primary data meeting a first backup condition,” (col. 7 lines 55-col. 9 lines 66);
“determine, based on a mapping table indicative of one or more other backup operations, that a portion of the primary data to be backed up as part of the first backup operation was previously backed up as part of a second backup operation associated with a second backup condition, wherein the primary data to be backed up as part of the first backup operation includes at least some data meeting the first condition but not the second condition,” (col. 7 lines 55-col. 9 lines 66);
“filter the primary data to exclude the portion of the primary data that was previously backed up as part of the second backup operation,” (col. 7 lines 55-col. 9 lines 66);
“perform the first backup operation based on the filtered primary data such that the portion of the primary data that was previously backed up as part of the second backup operation is not backed up as part of the first backup operation,” (col. 7 lines 55-col. 9 lines 66); and
“update the mapping table to reflect the first backup operation,” (col. 7 lines 55-col. 9 lines 66).
	As per claim 31, Kumar further shows “wherein data meeting the first condition includes all data within one or more clusters of storage servers associated with the first backup operation, and data meeting the second condition includes all data within one or more storage servers associated with the second backup operation,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 32, Kumar further shows “wherein data meeting the first condition includes all data associated with one or more software applications associated with the first backup operation, and data meeting the second condition includes all data in one or more file systems associated with the second backup operation,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 33, Kumar further shows “wherein data meeting the second condition includes all data within one or more clusters of storage servers associated with the second backup operation, and data meeting the first condition includes all data within one or more storage servers associated with the first backup operation,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 34, Kumar further shows “wherein data meeting the second condition includes all data associated with one or more software applications associated with the second backup operation, and data meeting the first condition includes all data in one or more file systems associated with the first backup operation,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 35, Kumar further shows “wherein updating the mapping table comprises modifying the mapping table such that the modified mapping table indicates that at least some of the primary data that was not backed up as part of the second backup operation has been backed up,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 36, Kumar further shows “wherein the data agent is further configured to: determine, based on the mapping table, that another portion of the primary data was previously backed up as part of a third backup operation configured to create a copy of primary data meeting a third backup condition,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66); and
“filter the primary data to exclude said another portion of the primary data that was previously backed up as part of the third backup operation, (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66)
wherein the each of the first backup operation, and the second backup operation, and the third backup operation is a different one of (i) a cluster-level backup operation configured to back up data within one or more clusters of storage servers, (ii) a server-level backup operation configured to back up data within one or more storage servers, (iil) a file-system-level backup operation configured to back up data within one or more file systems, or (iv) an application-level backup operation configured to back up data generated by one or more applications,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 37, Kumar teaches “a non-transitory computer-readable medium comprising instructions that, when executed by a computing device comprising one or more processors and computer memory, cause the computing device to perform operations comprising”:
“receiving a request to initiate a first backup operation, wherein the first backup operation is configured to create a backup copy of primary data meeting a first backup condition,” (col. 7 lines 55-col. 9 lines 66);
“determining, based on a mapping table indicative of one or more other backup operations, that a portion of the primary data to be backed up as part of the first backup operation was previously backed up as part of a second backup operation associated with a second backup condition, wherein the primary data to be backed up as part of the first backup operation includes at least some data meeting the first condition but not the second condition,” (col. 7 lines 55-col. 9 lines 66);
“filtering the primary data to exclude the portion of the primary data that was previously backed up as part of the second backup operation,” (col. 7 lines 55-col. 9 lines 66);
“performing the first backup operation based on the filtered primary data such that the portion of the primary data that was previously backed up as part of the second backup operation is not backed up as part of the first backup operation,” (col. 7 lines 55-col. 9 lines 66); and
“updating the mapping table to reflect the first backup operation,” (col. 7 lines 55-col. 9 lines 66).
	As per claim 38, Kumar further shows “wherein the each of the first backup operation and the second backup operation is a different one of (i) a cluster-level backup operation configured to back up data within one or more clusters of storage servers, (li) a server-level backup operation configured to back up data within one or more storage servers, (ili) a file-system-level backup operation configured to back up data within one or more file systems, or (iv) an application-level backup operation configured to back up data generated by one or more applications,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 39, Kumar further shows “wherein updating the mapping table comprises modifying the mapping table such that the modified mapping table indicates that at least some of the primary data that was not backed up as part of the second backup operation has been backed up,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66).
	As per claim 40, Kumar further shows “wherein the operations further comprise: determine, based on the mapping table, that another portion of the primary data was previously backed up as part of a third backup operation configured to create a copy of primary data meeting a third backup condition; and filter the primary data to exclude said another portion of the primary data that was previously backed up as part of the third backup operation, wherein the each of the first backup operation, and the second backup operation, and the third backup operation is a different one of (i) a cluster-level backup operation configured to back up data within one or more clusters of storage servers, (ii) a server-level backup operation configured to back up data within one or more storage servers, (iil) a file-system-level backup operation configured to back up data within one or more file systems, or (iv) an application- level backup operation configured to back up data generated by one or more applications,” (col. 5 lines 60-col. 7 lines 4, col. 7 lines 55-col. 9 lines 66). 


                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 07, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153